Citation Nr: 1525760	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-06 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993 with 11 months and 24 days of prior active service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in February 2015 in order to determine the current nature and severity of his service-connected lumbar spine disability.  During his examination, the Veteran stated that he was unable to perform range of motion testing because of pain.  In her report, the VA examiner noted that while the Veteran stated he was in severe pain, he was able to get up from a seated position and sit down for the examination without objective evidence of pain.

In a May 2015 statement, the Veteran contended that his February 2015 VA examination was incomplete in that the Veteran's refusal to perform physical testing secondary to pain led the examiner to conclude that the Veteran was being uncooperative.  The Veteran has requested a new VA examination to better evaluation the Veteran's level of pain.  It is unclear whether the Veteran is now willing to perform range of motion testing at a new examination. 

Schedular ratings for lumbar spine disabilities are based upon the functional loss the disability causes.  In determining functional loss, the ability to perform the normal working movements of the body are considered, examinations are to determine any loss of excursion, strength, speed, coordination and endurance.  Such functional loss may be due to pain which is supported by adequate pathology and evidenced by visible behavior of the claimant undertaking motion.  38 C.F.R. § 4.40 (2014).

Range of motion testing is one of the ways in which an examiner determines the functional loss caused by a lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  See also 38 C.F.R. § 4.46 (accurate measurement should be insisted on, including the fact that the use of a goniometer in the measurement of limitation of motion is indispensable in examinations).  Thus, while Veteran cannot be required to perform range of motion testing, he is informed that refusal to do so where, as here, the evidence does not show that he is medically advised not to, may impact the limitation of function demonstrated on examination.  Additionally, as noted above, it is well within a VA examiner's discretion to note any observations of pain, or the lack thereof, as demonstrated by the behavior of the Veteran.

With such in mind, the Veteran should be provided with a new VA examination as he has requested.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to ascertain the severity and manifestations of his present lumbar spine disability.  The entire claims file must be reviewed by the examiner.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

If the Veteran is unable to adequately complete range of motion testing, this should be addressed in the report.

2.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

